Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.
  
Applicant’s amendment and response filed 11/3/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species recited in instant claims 1-19 in Applicant’s amendment and response filed 7/18/19.  

Claims 1 and 3-19 are presently being examined.

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not disclose how to use the instant invention, a method of determining the MHC complex profile of a total tumor burden of a subject with cancer comprising the steps of: 
a) obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles from a physiological fluid sample of the subject; 


The specification has not enabled the breadth of the claimed invention because the claims encompass: determining MHC complex profile of the total tumor burden of a  subject with cancer comprising the steps of obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles from a physiological fluid sample of the said subject, wherein the limitation ‘MHC complex profile’ is a term that broadly encompasses different aspects having hard or soft defects, wherein it is unpredictable that the full breadth of the said limitation can be measured by the claimed method, i.e., it is unpredictable that the MHC complex profile of a total tumor burden of a subject with cancer that is unresponsive to interferons can be determined by the steps recited in the instant claims, wherein the unresponsiveness comprises impaired IFN signaling in the face of normal antigen processing machinery as the deficit. In addition, except for claim 6, it is unpredictable that the MHC complex profile of a total tumor burden of a subject with cancer can be determined because the method step “b)” recited in instant base claim 1 only pertains to identifying the phenotype of texosomes associated with tumor cells having aberrant MHC-I expression (i.e., one class of MHC molecules); the breadth of the claim preamble does not match the method steps.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used over its full scope without undue experimentation.  

Regarding the Wands factors, 

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  




The specification discloses that it is an object of the present invention to facilitate determination of the MHC expression profile of the total tumor burden of a subject (page 2 at the fourth full paragraph).  

However, the specification does not disclose a definition, limiting or otherwise for the limitation, “total tumor burden of a subject.”

The specification further discloses that the term “texosome” refers to an extracellular vesicle (such as an exosome, microvesicle, or oncosome) and also include prostasomes (i.e., from prostate cancers).  The specification discloses that an exosome is created intracellularly when a segment of the cell membrane spontaneously invaginates and is endocytosed, is broken into smaller vesicles when in the late endosome, that are subsequently expelled from the cell.  The specification discloses that these exosomes consist of a lipid raft embedded with ligands such as polypeptides common to the original cell membrane, and also contain proteins, DNA and functional RNA molecules.  The specification discloses that microvesicles are formed by blebbing outwards from a cells surface and carry membrane embedded with polypeptides from the parent cell (paragraph spanning pages 2-3).  The specification also discloses that “exosome” means a sub-type of EV arising from the endosomal network and ranging in size from 30 to 100 nm, while EV means cell-secreted vesicles ranging in size from 30-2,000 nm and microvesicles means extracellular vesicles arising from direct budding from the plasma membrane and ranging in size from 50-2,000 nm.  As the specification discloses that “texosome” means an extracellular vesicle derived from a tumor cell (page 3 at the first paragraph of detailed description section), then “texosome” refers to any of an exosome, microvesicle or oncosome.  




The specification discloses prophetically that “Extracellular vesicles secreted by tumor cells (“texosomes”) are not anatomically compartmentalized and can therefore be isolated by relatively non-invasive methods from the blood, cerebrospinal fluid and other physiological fluids of subjects with cancer” (page 11 at the first paragraph) and also prophetically, “Without wishing to be bound by theory, the present invention is, in part, predicated on the surprising finding that MHC profiling of texosomes correlates with MHC profiling of tumor cells from with [which] the texosomes are derived” (page 2 at the first paragraph).  

The specification discloses that ascites may be used as a source of texosomes for ovarian cancer, liver cancer, or primary peritoneal carcinomatosis, while pleural effusion is a source of texosomes for lung cancer, CSF for glioblastoma, and urine for prostate cancer, while a blood sample may be a source of texosomes for determining the total tumor burden of a subject.

The specification discloses that the term “phenotype” as used herein is shorthand for phenotype and/or genotype (page 18 at the 1st full paragraph).  The specification discloses that an aberrant MHC-I phenotype can include seven categories that are recited in instant claim 6 (total loss of HLA class I expression, loss of HLA class I haplotype, loss of an HLA class I locus, HLA class I allelic loss, a compound phenotype, unresponsive to interferons, and downregulation of classical HLA molecules with aberrant expression of non-classical HLA molecules (e.g., HLA-G, HLA-E) (see paragraph spanning pages 16-17).   

The specification discloses prophetic examples of isolating and assessing exosomes from tumors (i.e., “texosomes”).  In prophetic Method 1, blood is sampled, centrifuged, the cells and cellular debris discarded and the extracellular vesicles (EVs) in the filtrate are pelleted by ultracentrifugation.  Then paramagnetic beads ready coated with antibodies (Abs) to multiple tumor-specific Ags are mixed with the EVs, washed and subjected to FACS to determine MHC complex expression profiled.  In prophetic Method 2, the texosome fraction is isolated from EVs using affinity chromatography, then immobilized Abs to multiple tumor associated antigens (TAAs), and the resulting EVs are exposed to anti-MHC I Abs that are isotopically labeled, and  mass spectrometry is used to determine the MHC I profile.  The specification also discloses in a prophetic example that genomic DNA can be extracted from peripheral blood cells, and total RNA can also be extracted from cell lines and exosomes and analyzed for 2m gene expression.  The specification further prophetically discloses use of microsatellite analysis for detection of LOH (loss of heterogeneity) for both cells and exosomes. The specification prophetically discloses use of DNA from texosomes by HLA-I sequence based typing to define HLA-I haplotype and correlation with tumor cell lines of origin.  

The specification discloses that the term “tumor” refers to abnormal tissue masses, and includes both benign and malignant masses (page 30 at the last paragraph).  


Evidentiary reference Seliger et al (Adv. Canc. Res. 2008, 249-276, DOI: 
10.1016/S0065-230X(08)00407-7) teaches that mechanisms of impaired MHC class I expression includes impaired IFN signaling and in some cases tumors remain insensitive to IFN treatment despite the lack of structural alterations in APM components (Table II on page 261 and last sentence in section III on page 262) and teach various defects involved in IFN resistance (Table III).  Seliger et al teach that there can be defects in IFN signaling on MHC class II components and insensitivity to IFN (section D on pages 266-267).  Seliger et al teach that irreversible or hard genetic lesions can include total locus or allele-specific loss of MHC I heavy chain, LOH of the MHC class I heavy chain, mutations, deletions, recombinations of 2m, structural alterations of LMP2, TAP1, TAP2 and tpn, while other molecule defects include methylation of MHC I heavy chain, 2m tpn, CIITA genes, prostransceptional downregulation of MHC class I antigens and APM components, posttranslational effects of TAP (phosphorylation), defects in MHC I export, and/or impaired IFN signaling. Seliger et al teach that reversible or soft lesions include transcriptional downregulation of MHC I heavy chain gene expression, selective MHC locus downregulation and transcriptional downregulation of APM components (see entire reference, especially Table II).

That is, Seliger et al underscore that unresponsiveness to interferons can occur in the absence of structural alterations in antigen processing components, the latter of which can be measured in the claimed method, and the former of which cannot.  Responsiveness to interferons in this particular instance cannot be determined on a tumor exosome, but must rather be determined on a tumor cell.  

Evidentiary reference HLA Nomenclature (2015) teaches that there are class I and class II human MHC allele products. 

Due to the nature of the invention, the breadth of the claims, the state of the prior art, the lack of working examples that are not prophetic, the quantity of experimentation, and unpredictability in the art as enunciated supra, one of skill in the art would reasonably conclude that there is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “wherein the determining step comprises” at line 1.  There is insufficient antecedent basis for this limitation in the claim, as instant base claim 1 does not recite a “determining” step.  

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  For the purpose of prior art rejections, the filing date of the instant claims 3, 7, 11, 12, 14, 15 and  17-19 is deemed to be the filing date of PCT/IB2017/050128, i.e., 1/11/17, as the provisional application 62/277,466 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for identifying the phenotype of texosomes associated with tumor cells that have normal or aberrant MHC-I expression, nor the full complement of fluids recited in claim 7 (only blood and plural effusion), the comparison of MHC-I profile of PBMCs to that of the subjects aberrant MHC-I expressing texosomes, nor the differences or alterations in claim 12, nor the members recited in claim 14 or HLA-G in claim 15, the solid or hematological tumors in claims 17 and 18, respectively, the cancer types recited in claim 19 (except for lung cancer).  

The filing date of claims 1, 4-6, 8-10, 13 and 16 is deemed to be the filing date of provisional application serial no. 62/277,446, i.e., 1/11/16.  

9.  Applicant’s amendment/responses filed 11/3/20 and 8/28/20 have overcome the prior rejection of record of claims 1, 5, 7, 9, 16, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/135844 A2 (of record).

Applicant’s arguments are persuasive.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.  Claims 1, 3-9, 11, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of San Lucas et al (Annals Oncol. 2016, 27:  635-641, published online 12/17/2015), Thakur et al (Cell Res. 2014, 24: 766-769) and Guo and Guo (Crit. Rev. Oncol. Hematol. 2015, 95: 346-358). 

During patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541, 550 - 51 (CCPA 1969) 

The specification defines the term “texosome” as referring to an extracellular vesicle (such as an exosome, microvesicle, oncosome) and suitably may comprise tumor polypeptides, tumor DNA and/or tumor RNA (see page 2 at the last paragraph).

Note that MHC profile of the tumor of a subject is not defined in the instant specification:
The instant specification discloses on page 3 that determining the major histocompatibility complex profile of a tumor of a subject with cancer comprises the steps of obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles from the subject, and identifying the phenotype of texosomes associated with tumor cells having aberrant MHC-I express to determine the MHC profile of the total tumor burden of the subject.  The “phenotype” is defined in the specification as being shorthand for phenotype and/or genotype (page 18 at the 1st full paragraph).  The specification further discloses that “tumor cells having an aberrant MHC-I expression refers to tumor cells which do not have a normal MHC-I expression compared to a normal or otherwise healthy or normal cell.  

Aptsiauri et al teach that lack of tumor rejection is associated with multiple cancer immune escape mechanisms, including the loss or low expression of tumor HLA class I molecules (i.e., human MHC class I molecules), wherein the loss of normal expression of HLA class I molecules on the tumor cell surface expression obliterates tumor associated antigen (TAA) peptide presentation to CTLs and leads to tumor progression.  Aptsiauri et al teach that therefore, immunotherapy aimed at increasing antitumor immune response may fail and not yield clinical benefit. Aptsiauri et al teach that tumors having reversible alterations in HLA class I will better respond to immunotherapy by upregulating the antigen presenting machinery, leading to tumor cell recognition and elimination by T cells, while in contrast, tumor cells having irreversible structural defects have a low probability in having a positive response to immunomodulating treatment and will continue to grow.   Aptsiauri et al teach that it is unfortunate that the majority of ongoing cancer immunotherapy clinical trials do not include tumor MHC class I expression analysis before or during the treatment, reducing the number of patients with potentially positive clinical response.  Aptsiauri et al further teach that tumor escape variants with regard to HLA class I alterations are classified in seven phenotypes according to cell surface expression pattern: total loss of HLA class I molecules (I), Loss of an HLA class I haplotype (II), Loss of an HLA class I locus (III), HLA class I allelic loss (IV), Compound phenotype (V), Failure to respond to interferons (VI, reversible with IFN or non-reversible with IFN), and low expression (down-regulation) of classical HLA molecules (Ia) with aberrant expression of non-classical HLA molecules (Ib).  Aptsiauri et al teach that besides HLA class I aberrations, epigenetic events associated with tumor development and progression have been found to also underlie changes in antigen processing machinery (APM) expression and activity. Aptsiauri et al teach that a high frequency of LMP2, LMP7 (APM machinery components) and TAP1 (transporter associated with antigen processing) down-regulation or loss were also observed in certain cancers, which could be reversed by IFN- treatment, as well as impaired expression of immunoproteasome units and tapasin. Aptsiauri et al teach that HLA class I altered phenotypes in different types of cancer based is assessed on the results of tumor immunohistochemistry and molecular analysis. Aptsiauri et al teach that it is desirable to analyze HLA class I alterations in tumor samples using PCR, microsatellite analysis for detection of LOH, DNA sequencing as well as protein expression.  Aptsiauri et al teach that expression of non-classical class I molecules should also be analysed (see entire reference).  

Aptsiauri et al do not teach wherein the altered HLA class I phenotypes of the total tumor burden of a subject are assessed by obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles (EVs) from a physiological fluid sample of the subject and identifying the phenotype of texosomes associated with tumor cells having aberrant MHC I expression to determine the MHC complex profile of the tumor of the subject, nor the other recited claim limitations.

San Lucas et al teach using tumor exosomes as liquid biopsy as a clinical tool for cancer diagnosis, to predict responsiveness to cancer treatments, for therapeutic stratification in identifying therapeutic vulnerabilities, and for treatment monitoring,   including by serial sampling, advantageously precluding the need for direct tumor sampling. San Lucas et al teach that cancer-derived exosomes are able to enrich for the genetic makeup of the local tumor tissue, recapitulating the molecular identity of the diseased organ. San Lucas et al teach that exosome-based liquid biopsy has the benefit of being able to comprehensively profile the cancer transcriptome from a biosample without the need for tissue mapping and that as peripheral blood is a sampling of all body tissues, this genetic analysis has the power to characterize the patient’s entire tumor burden, both the primary tumor and metastatic disease; this is particularly important when considering that primary tumors and associated metastases are of a heterogeneous genetic makeup with compounded temporal heterogeneity. San Lucas et al teach after isolating exosomes in biofluids from patients with cancers, whole-exome sequencing was performed to examine tumor DNA.  San Lucas et al further teach that exosomal DNA is representative of the entire human genome.  San Lucas et al teach the feasibility of using peripheral blood and pleural effusion-based liquid biopsies to comprehensively profile the genomes and transcriptomes of deeply located visceral cancers (e.g., pancreaticobiliary cancers) for which traditional tissue biopsies may be difficult, risky or unachievable.  San Lucas et al teach that cancer-derived exosomes are able to enrich for the genetic makeup of the local tumor tissue, recapitulating the molecular identity of the diseased organ. San Lucas et al teach assessing the expression of tumor exosome protein surface proteins using flow cytometry (see entire reference, especially abstract, introduction, materials and methods, and discussion).

Thakur et al teach that exosomal double stranded DNA (exoDNA) represents the entire genome and reflects the mutational status of parental tumor cells.  Thakur et al teach that exoDNA in tumor-derived exosomes can be used as a circulating biomarker for early detection of cancer and metastasis, and is advantageous in that exoDNA is inherently stabile within exosomes and that tumor-derived exosomes can be isolated or enriched in complex plasma samples via exosomal surface markers, and preparation is fast and easy.  Thakur et al teach melanoma, pancreatic, lung cancers (see entire reference, especially first paragraph and last paragraph).  

Guo and Guo teach that tumor-associated exosomes have been identified in biological (plasma, urine, saliva) and pathological (malignant effusions, pleural effusions, ascites) fluids from cancer patients, that the contents of exosomes may vary depending upon tumor types and status, but that tumor exosomes share certain common characteristics and express distinct protein markers such as MHC I and MHC II molecules. Guo and Guo teach that human body fluids in which exosomes are abundant, have been conventionally used as the main source of biomarkers for cancer diagnosis.  Guo and Guo teach that the isolation of exosomes from patient samples is relatively easy and minimally non-invasive. Guo and Guo teach ovarian, colorectal, melanoma, bladder, prostate, adenocarcinoma, NSCLC, glioblastoma, pancreatic, gastric, hepatocellular  and breast cancers (see entire reference, especially abstract, sections 2 and 4). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assessed the MHC I phenotypes (aberrant versus normal) of cancer patients in clinical trials that are taught by Aptsiauri et al by obtaining tumor exosome or tumor exosome-enriched samples such as physiological fluid samples as taught by the secondary art references (e.g., blood plasma, ascites, pleural effusions, urine), either by exome sequencing for DNA (as is taught by San Lucas et al) and/or by flow cytometry (as is indicated by Guo and Guo for determination of tumor-associated exosome markers such as MHC/HLA proteins or molecules).

One of ordinary skill in the art would have been motivated to do this to achieve the aim taught by Aptsiauri et al, i.e., to include tumor MHC class I expression analysis before and/or during the treatment of tumors in order to assess immunotherapy aimed at increasing antitumor immune response both in terms of ongoing treatment and in terms of assessing situations that may or may not yield clinical benefit, as the primary art reference teaches the absence of normal expression of HLA class I molecules on the tumor cell surface expression obliterates tumor associated antigen (TAA) peptide presentation to CTLs and leads to tumor progression.  One of ordinary skill in the art would have been motivated to do this in order to interrogate the MHC I status of the total tumor burden of a cancer patient without invasive tumor tissue biopsies as is taught by the secondary references, that is, to reap the advantages taught by the secondary references such as non-invasiveness of technique, ability to serially evaluate primary tumors as well as metastases, and to assess the nature (hard or soft/reversible) of a defect in MHC I phenotype with regard to future therapies dependent upon functioning of the MHC I.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also assessed and compared the subjects normal MHC I profile on peripheral blood cells to the exosome profiles.  

One of ordinary skill in the art would have been motivated to do this in order to establish the MHC I molecules particular to that subject.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further identified the phenotype of texosomes associated with tumor cells that have normal MHC I expression.

One of ordinary skill in the art would have been motivated to do this because San Lucas et al teach that primary tumors and associated metastases are of a heterogeneous genetic makeup with compounded temporal heterogeneity, as thus, the MHC I phenotype would not necessarily be expected to be homogenous.

Instant dependent claim 15 is included in this rejection because one of ordinary skill in the art was aware prior to the filing date of the claimed invention that HLA-G is a non-classical HLA molecule, and the primary art reference teaches phenotype VII involves downregulation of classical HLA molecules with aberrant expression of non-classical HLA molecules, so it would have been prima facie obvious to assess  the expression of HLA-G on the texosomes as well in order to test for phenotype VII.  

Instant dependent claim 14 is also included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have evaluated the expression of one or more of TAP1/2, LMP2, LMP7 or tapasin on the exosomes, as the primary art reference teaches that these are also adversely affected in expression in certain cancers.  

12.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of San Lucas et al (Annals Oncol. 2016, 27:  635-641, published online 12/17/2015), Thakur et al (Cell Res. 2014, 24: 766-769) and Guo and Guo (Crit. Rev. Oncol. Hematol. 2015, 95: 346-358) as applied to claims 1, 3-9, 11, 12, 14-17 and 19 above, and further in view of Vaiselbuh, S.R. (Canc. Res. Front. 2015, 1(1): 11-24, of record). 

The combination of Aptsiauri et al in view of San Lucas et al, Thakur et al and Guo and Guo has been discussed above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the subject has a hematological tumor.

Vaiselbuh teaches that in hematological malignancies, exosomes are shed by normal blood cells as well as by leukemia cells such as for example, CLL or AML.  Vaiselbuh teaches that exosome concentrations are increased in body fluids of cancer patients as compared to healthy controls, the body fluids being for example, blood, urine, breast milk, CSF, malignant effusions, and saliva, and provide a cancer fingerprint as a powerful biomedical tool.  Vaiselbuh teaches that functional MHC class I and MHC class II proteins are expressed on exosomes, and that the exosomes contain the content of the cell of origin in healthy as well as in tumor cells.  Vaiselbuh teaches that exosomes can be isolated using various different techniques such as ultracentrifugation, OptiPrep density gradient centrifugation, ExoQuick and total exosome isolation precipitation.  Vaiselbuh teaches that lipids, proteins and RNAs are present in exosomes, and the  proteomic content of exosomes is very specific, combining cell surface receptors, cytosolic proteins and distinct cell-type specific proteins. Vaiselbuh teaches that cancer biomarkers are informative of pathological status for prognosis or diagnosis, screening and detection of relapse of tumors (See entire reference, especially abstract, Introduction, page 13 at column 1 continuing onto column 2 at the spanning paragraph, page 15 at the first two full paragraphs at column 1).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have assessed the MHC class I profile of hematological tumor texosomes as taught by the combined references from a patient with a hematological cancer taught by Vaiselbuh. 

One or ordinary skill in the art would have been motivated to do this because the combined references teach the value of assessing the MHC class I tumor phenotypes, while Vaiselbuh teaches that hematological tumor cells shed texosomes and that they express class I and class II MHC molecules reflective of their cell origins. 

13.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of San Lucas et al (Annals Oncol. 2016, 27:  635-641, published online 12/17/2015), Thakur et al (Cell Res. 2014, 24: 766-769) and Guo and Guo (Crit. Rev. Oncol. Hematol. 2015, 95: 346-358) as applied to claims 1, 3-9, 11, 12, 14-17 and 19 above, and further in view of Bushnell, T (Flow Cytometry, 4/14, bitesizebio.com/20066/introducing-cytof-cytometry-of-the-masses/, retrieved form web.archiv.org on 5/26/20 by the Examiner, of record)

The combination of Aptsiauri et al in view of San Lucas et al, Thakur et al and Guo and Guo has been discussed above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the identifying step comprises the use of mass cytometry.

Bushnell teaches that although flow cytometry remains unparalleled as a single-cell analysis technology, a limitation is reliance of fluorescent tags which magnifies problems as a greater number of fluorchromes is used.  Bushnell further teaches that mass cytometry overcomes this issue, using highly purified and stable isotope labels, and vaporizing the cells, leaving only the isotopes, and resulting in a superior way of measuring and phenotyping cells that allows for an extension of dimensionality of the data to over twice as many parameters as that of traditional fluorescent flow cytometry.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have comprised the technique of mass cytometry in the identifying step of the method of the combined references.

One of ordinary skill in the art would have been motivated to do this in order to take advantage of the power of mass cytometry that is taught by Bushnell.  

14.  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of San Lucas et al (Annals Oncol. 2016, 27:  635-641, published online 12/17/2015), Thakur et al (Cell Res. 2014, 24: 766-769) and Guo and Guo (Crit. Rev. Oncol. Hematol. 2015, 95: 346-358) as applied to claims 1, 3-9, 11, 12, 14-17 and 19 above, and further in view of WO2012048372 (of record).

The combination of Aptsiauri et al in view of San Lucas et al, Thakur et al and Guo and Guo has been discussed above, hereafter referred to as “the combined references.”

The combined references do not teach wherein determining the MHC profile phenotype of texosomes comprises using a panel of antibodies directed against different loci and allelic specificities of MHC I.  

WO2012048372 teaches that exosomes from tumors can be isolated from a biological sample such as plasma using a variety of methods and can be assessed in microarray formats for CD antigens such as HLA-A,-B,-C, HLA-DR, HLA-G, and/or MICA using antibodies.  WO2012048372 teaches comparing a first exosome profile to a second profile, wherein a change is indicative of a change in the health status of the subject, such as from remission, relapse, progress of a clinical treatment, or progression of a disease or treatment of a disease in a single subject. (See entire reference, especially “Disclosure of Invention” section, claims, “Preparation of exosomes from human plasma” section). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assessed the MHC I phenotypes (aberrant versus normal) of cancer patients in clinical trials by obtaining tumor exosome or tumor exosome-enriched samples such as physiological fluid samples as taught by the combined references and identifying the phenotype of texosomes associated with tumor cells having aberrant MHC I expression using a panel of antibodies directed against different loci and allelic specificities of MHC I as taught by WO2012048372.

One of ordinary skill would have been motivated to do this because WO2012048372 teaches that this is a method to assess differences in loci and allelic specificities of HLA proteins from tumor exosomes.

15.  Claims 3, 7, 11, 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of Sharma et al (Nanomedicine, published online January 19, 2016, 10.2217/nnm.15.210) and Kallluri (J. Clin. Invest. 4/16, 126(4): 1208-1215).

During patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541, 550 - 51 (CCPA 1969) 

The specification defines the term “texosome” as referring to an extracellular vesicle (such as an exosome, microvesicle, oncosome) and suitably may comprise tumor polypeptides, tumor DNA and/or tumor RNA (see page 2 at the last paragraph).

Note that MHC profile of the tumor of a subject is not defined in the instant specification:
The instant specification discloses on page 3 that determining the major histocompatibility complex profile of a tumor of a subject with cancer comprises the steps of obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles from the subject, and identifying the phenotype of texosomes associated with tumor cells having aberrant MHC-I express to determine the MHC profile of the total tumor burden of the subject.  The “phenotype” is defined in the specification as being shorthand for phenotype and/or genotype (page 18 at the 1st full paragraph).  The specification further discloses that “tumor cells having an aberrant MHC-I expression refers to tumor cells which do not have a normal MHC-I expression compared to a normal or otherwise healthy or normal cell.  

Aptsiauri et al teach that lack of tumor rejection is associated with multiple cancer immune escape mechanisms, including the loss or low expression of tumor HLA class I molecules (i.e., human MHC class I molecules), wherein the loss of normal expression of HLA class I molecules on the tumor cell surface expression obliterates tumor associated antigen (TAA) peptide presentation to CTLs and leads to tumor progression.  Aptsiauri et al teach that therefore, immunotherapy aimed at increasing antitumor immune response may fail and not yield clinical benefit. Aptsiauri et al teach that tumors having reversible alterations in HLA class I will better respond to immunotherapy by upregulating the antigen presenting machinery, leading to tumor cell recognition and elimination by T cells, while in contrast, tumor cells having irreversible structural defects have a low probability in having a positive response to immunomodulating treatment and will continue to grow.   Aptsiauri et al teach that it is unfortunate that the majority of ongoing cancer immunotherapy clinical trials do not include tumor MHC class I expression analysis before or during the treatment, reducing the number of patients with potentially positive clinical response.  Aptsiauri et al further teach that tumor escape variants with regard to HLA class I alterations are classified in seven phenotypes according to cell surface expression pattern: total loss of HLA class I molecules (I), Loss of an HLA class I haplotype (II), Loss of an HLA class I locus (III), HLA class I allelic loss (IV), Compound phenotype (V), Failure to respond to interferons (VI, reversible with IFN or non-reversible with IFN), and low expression (down-regulation) of classical HLA molecules (Ia) with aberrant expression of non-classical HLA molecules (Ib).  Aptsiauri et al teach that besides HLA class I aberrations, epigenetic events associated with tumor development and progression have been found to also underlie changes in antigen processing machinery (APM) expression and activity. Aptsiauri et al teach that a high frequency of LMP2, LMP7 (APM machinery components) and TAP1 (transporter associated with antigen processing) down-regulation or loss were also observed in certain cancers, which could be reversed by IFN- treatment, as well as impaired expression of immunoproteasome units and tapasin. Aptsiauri et al teach that HLA class I altered phenotypes in different types of cancer based is assessed on the results of tumor immunohistochemistry and molecular analysis. Aptsiauri et al teach that it is desirable to analyze HLA class I alterations in tumor samples using PCR, microsatellite analysis for detection of LOH, DNA sequencing as well as protein expression.  Aptsiauri et al teach that expression of non-classical class I molecules should also be analysed (see entire reference).  

Aptsiauri et al do not teach wherein the altered HLA class I phenotypes of the total tumor burden of a subject are assessed by obtaining a physiological fluid sample comprising texosomes or a texosome-enriched sample of extracellular vesicles (EVs) from a physiological fluid sample of the subject and identifying the phenotype of texosomes associated with tumor cells having aberrant MHC I expression to determine the MHC complex profile of the tumor of the subject, nor the other recited claim limitations.

Sharma et al teach that exosomes are secreted by cells during normal and pathological conditions.  Sharma et al teach that exosomes carry bio-macromolecules from the cell-of-origin and, therefore represent the molecular bioprint of the cell.  Sharma et al teach that tumor-derived exosomes are a rich source of biomarkers (that include DNA, RNA, miRNA and proteins form the cell of origin) in cancer patients and that exosomes can be used in liquid biopsy-based tumor typing, diagnostics and therapeutic response monitoring, wherein the exosome cargo is dynamic and changes with therapy in patients, allowing for real time disease monitoring and response prediction.  Sharma et al teach that such liquid biopsy advantageously offers compelling solutions to clinical cancer management by real time tracking of tumors non-invasively for improved treatment.  Sharma et al teach that besides analyzing nucleic acids, proteins may also be assessed in identifying biomarkers.  Sharma et al teach that tumor-derived exosomes can be used to gauge tumor heterogeneity.  Sharma et al teach that exosomes carry cell specific proteins such as MHC I and MHC II molecules.  Sharma et al teach that exosomes also comprise HLA-G and HLA-E when characteristic of the tumor cells of origin.  Sharma et al teach a variety of exosome enrichment techniques, that PCR can be used to amplify exosomal mRNAs, next generation sequencing technologies can be used to detect DNAs, and proteins can be assessed via mass spectrometry. Sharma et al teach exosomes from serum, plasma, urine, and ascites.  Sharma et al teach breast cancer, colorectal cancer, gastric cancer, liver cancer and ovarian cancer (see entire reference, especially abstract, exosome components section, Table 1 at the seventh entry, Figure 2, executive summary).  
 
Kallluri teaches that exosomes contain DNA, RNA and proteins and are detected in the tumor microenvironment.  Kalluri teaches that circulating exosomes can be used as liquid biopsies and noninvasive biomarkers for early detection and diagnosis of cancer patients.  Kalluri further teaches that exosomes reflect the state of the cell that generates them and can contain all known molecular constituents of a cell including proteins, RNA and DNA.  Kalluri teaches that the blood of cancer patients is estimated to contain about 4,000 trillion exosomes, double of that found in normal human blood.   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assessed the MHC I phenotypes (aberrant versus normal) of cancer patients in clinical trials that are taught by Aptsiauri et al by obtaining tumor exosome or tumor exosome-enriched samples such as physiological fluid samples as taught by Sharma et al (e.g., serum, plasma, ascites, urine) or Kalluri et al (blood) via the methods taught by Sharma et al or Kalluri et al.
 
One of ordinary skill in the art would have been motivated to do this to achieve the aim taught by Aptsiauri et al, i.e., to include tumor MHC class I expression analysis before and/or during the treatment of tumors in order to assess immunotherapy aimed at increasing antitumor immune response both in terms of ongoing treatment and in terms of assessing situations that may or may not yield clinical benefit, as the primary art reference teaches the absence of normal expression of HLA class I molecules on the tumor cell surface expression obliterates tumor associated antigen (TAA) peptide presentation to CTLs and leads to tumor progression.  One of ordinary skill in the art would have been motivated to do this in order to interrogate the MHC I status of the total tumor burden of a cancer patient without invasive tumor tissue biopsies as is taught by the secondary references.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also assessed and compared the subjects normal MHC I profile on peripheral blood cells to the exosome profiles.  

One of ordinary skill in the art would have been motivated to do this in order to establish the MHC I molecules particular to that subject.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further identified the phenotype of texosomes associated with tumor cells that have normal MHC I expression.

One of ordinary skill in the art would have been motivated to do this because San Lucas et al teach that primary tumors and associated metastases are of a heterogeneous genetic makeup with compounded temporal heterogeneity, as thus, the MHC I phenotype would not necessarily be expected to be homogenous.

Instant dependent claim 15 is included in this rejection because one of ordinary skill in the art was aware prior to the filing date of the claimed invention that HLA-G is a non-classical HLA molecule, and the primary art reference teaches phenotype VII involves downregulation of classical HLA molecules with aberrant expression of non-classical HLA molecules and in addition, Sharma et al teach that exosomes also comprise HLA-G, so it would have been prima facie obvious to assess  the expression of HLA-G on the texosomes as well in order to test for phenotype VII.  

Instant dependent claim 14 is also included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have evaluated the expression of one or more of TAP1/2, LMP2, LMP7 or tapasin on the exosomes, as the primary art reference teaches that these are also adversely affected in expression in certain cancers.  

16.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aptsiauri et al (Springer Briefs in Cancer Res. 2013, 6: 13-30, IDS reference) in view of Sharma et al (Nanomedicine, published online January 19, 2016, 10.2217/nnm.15.210) and Kallluri (J. Clin. Invest. 4/16, 126(4): 1208-1215) as applied to claims 3, 7, 11, 12, 14, 15, 17 and 19 above, and further in view of Vaiselbuh, S.R. (Canc. Res. Front. 2015, 1(1): 11-24, of record). 

The combination of Aptsiauri et al in view of Sharma et al, Thakur et al and Kallluri has been discussed above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the subject has a hematological tumor.

Vaiselbuh teaches that in hematological malignancies, exosomes are shed by normal blood cells as well as by leukemia cells such as for example, CLL or AML.  Vaiselbuh teaches that exosome concentrations are increased in body fluids of cancer patients as compared to healthy controls, the body fluids being for example, blood, urine, breast milk, CSF, malignant effusions, and saliva, and provide a cancer fingerprint as a powerful biomedical tool.  Vaiselbuh teaches that functional MHC class I and MHC class II proteins are expressed on exosomes, and that the exosomes contain the content of the cell of origin in healthy as well as in tumor cells.  Vaiselbuh teaches that exosomes can be isolated using various different techniques such as ultracentrifugation, OptiPrep density gradient centrifugation, ExoQuick and total exosome isolation precipitation.  Vaiselbuh teaches that lipids, proteins and RNAs are present in exosomes, and the  proteomic content of exosomes is very specific, combining cell surface receptors, cytosolic proteins and distinct cell-type specific proteins. Vaiselbuh teaches that cancer biomarkers are informative of pathological status for prognosis or diagnosis, screening and detection of relapse of tumors (See entire reference, especially abstract, Introduction, page 13 at column 1 continuing onto column 2 at the spanning paragraph, page 15 at the first two full paragraphs at column 1).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have assessed the MHC class I profile of hematological tumor texosomes as taught by the combined references from a patient with a hematological cancer taught by Vaiselbuh. 


One or ordinary skill in the art would have been motivated to do this because the combined references teach the value of assessing the MHC class I tumor phenotypes, while Vaiselbuh teaches that hematological tumor cells shed texosomes and that they express class I and class II MHC molecules reflective of their cell origins. 

17.  No claim is allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644